 1                                                               JS-6
 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11
     KOREY WYNNE,                    )   Case No.: CV 17-4301-DMG (ASx)
                                     )
12                  Plaintiff,       )   ORDER RE STIPULATION
13
                                     )   DISMISSING PLAINTIFF’S
     vs.                             )   FEDERAL CAUSES OF ACTION AND
14                                   )   PERMITTING PLAINTIFF TO
15
     CITY OF LOS ANGELES, LOS        )   PURSUE HIS STATE-LAW CLAIMS
     ANGELES POLICE DEPARTMENT, )        IN STATE COURT [44]
16   DOES 1-10.                      )
17                                   )
                       Defendants.   )
18
     _______________________________ )
19

20

21

22

23

24

25

26

27

28


                                         1
 1         Based on the parties’ stipulation, and good cause appearing,
 2         IT IS HEREBY ORDERED that Plaintiff’s federal and civil rights causes of
 3   action identified as follows: (1) First Cause of Action for Violation of Civil Rights –
 4   42 U.S.C. § 1983 (Fourth Amendment); (2) Fourth Cause of Action for State Civil
 5   Rights Violations – California Civil Code §52.1, are hereby dismissed with prejudice.
 6         IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1367, Plaintiffs shall
 7   have 30 days from the entry date of this Order to re-file the matter in the California
 8   Superior Court.
 9         IT IS SO ORDERED.
10

11   DATED: November 20, 2018
12                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
